Case 2:16-cv-12583-RHC-DRG ECF No. 42 filed 06/04/20    PageID.242   Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

LABORERS PENSION TRUST FUND-
DETROIT AND VICINITY, LABORERS
VACATION AND HOLIDAY TRUST
FUND-DETROIT AND VICINITY,
LABORERS METROPOLITAN          Case No. 2:16-cv-12583
DETROIT HEALTH AND WELFARE     Hon. Robert H. Cleland
FUND and MICHIGAN LABORERS     Magistrate Judge David R. Grand
TRAINING FUND,

         Plaintiffs,
v

E and R MASONARY CONSTRUCTION
INCORPORATED, BRICK MASONRY,
INCORPORATED, BMC MASONRY,
INCORPORATED, ROBERTO SANCHEZ,
EFRAIN SANCHEZ, ULICES SANCHEZ
and ELENA SANCHEZ,

         Defendants.
                                          /


       ORDER FOR TELEPHONIC EXAMINATION OF JUDGMENT
    DEBTOR, E AND R MASONARY CONSTRUCTION, INCORPORATED,
       BY AND THROUGH ITS OFFICER, ROBERTO A. SANCHEZ,
        AND RESTRAINING TRANSFER OF CERTAIN PROPERTY
         OUTSIDE OF THE ORDINARY COURSE OF BUSINESS

                              Roberto A. Sanchez

         THIS MATTER having come before this Court on Plaintiffs’ Ex-Parte

Motion for Telephonic Examination of Judgment Debtor, E and R Masonary

Construction, Incorporated, By and Through its Officer, Roberto A. Sanchez, and



03238472 v1
Case 2:16-cv-12583-RHC-DRG ECF No. 42 filed 06/04/20          PageID.243    Page 2 of 5




Restraining Transfer of Certain Property Outside of the Ordinary Course of

Business, and said motion having been duly filed along with a supporting Affidavit

and Brief, and the Court having reviewed the same and being fully advised in the

premises;

         NOW THEREFORE;

         IT IS HEREBY ORDERED that Roberto A. Sanchez, for and on behalf of

Defendant E and R Masonary Construction, Incorporated (“E and R”), whose

registered address is 15972 Merriman Rd., Romulus, Michigan 48174, shall appear

telephonically, via conference call, for a judgment debtor examination on June 25,

2020 at 10:30 a.m.

         IT IS FURTHER ORDERED that:

         a. The judgment debtor examination will be held telephonically, via

              conference call. Roberto A. Sanchez is hereby instructed to call in to

              877-806-9883,    using   passcode    number    435-049-2134    on    the

              aforementioned date and time to be examined under oath concerning the

              income, property, or other means of satisfying the Judgment entered

              herein against E and R on November 17, 2017 [Docket No. 28, Page ID

              No. 200-201].

         b. The court reporter will transcribe the examination from a location

              separate from the witness via stenographic means.


03238472 v1
                                            2
Case 2:16-cv-12583-RHC-DRG ECF No. 42 filed 06/04/20         PageID.244    Page 3 of 5




         c. Counsel for Plaintiffs will be participating in the telephonic examination

              from a separate location.

         d. The examination will be conducted in accordance with the Federal Rules

              of Civil Procedure.

         IT IS FURTHER ORDERED that said person shall produce, on or before

June 18, 2020, either via e-mail to czucker@maddinhauser.com or via first class

mail to Craig E. Zucker, 28400 Northwestern Hwy., 2nd Floor, Southfield, Michigan

48034, the following books, records, and papers in his possession, custody or

control as they relate to E and R:

         1.      All checkbooks, check registers, check stubs, canceled checks, bank

statements and other documents whatsoever relating to any deposit, savings,

passbook or like account maintained with a bank, savings and loan association,

credit union or like organization, in which E and R has, or has had, any interest, at

any time during the two (2) years immediately preceding the date hereof;

         2.      Copies of all returns, schedules and forms filed by, or on behalf of,

E and R with the Internal Revenue Service, State of Michigan, and any municipal

governments, relating to any income received, property owned, business activities,

sale or intangibles tax, of E and R at any time during the three (3) years immediately

preceding the date hereof;




03238472 v1
                                            3
Case 2:16-cv-12583-RHC-DRG ECF No. 42 filed 06/04/20         PageID.245    Page 4 of 5




         3.   All books of account and accounts receivable ledgers, with accounts

receivable ledgers to include (i) the amounts of any accounts receivable, (ii) the

names of the customers or account debtors of E and R, and (iii) the addresses and

contact information of said customers or account debtors of E and R;

         4.   List of assets and liabilities;

         5.   All contracts of purchase, sale, bills of sale, certificates of title and

deeds, and all other evidences of title or instruments of whatsoever kind or nature,

relating to the purchase, sale or ownership of any property, real or personal, or any

interest therein, purchased, sold or owned by, or on behalf of, E and R, at any and all

times during the five (5) years immediately preceding the date hereof; and

         6.   Copies of all profit and loss statements and balance sheets relating to

the affairs of E and R prepared by, or on behalf of, E and R at any time during the

two (2) years immediately preceding the date hereof.

         IT IS FURTHER ORDERED that said Defendant, E and R Masonary

Construction, Incorporated, and any officers, directors, employees and agents, and

any third party who is served with a true and entered copy of this Order, are

restrained from transferring or disposing of any property of E and R, whether now

owned, or hereafter acquired by, or becoming due to E and R, except property

required for ordinary course of business operations, including disbursements for

payroll, taxes, trade vendors, accounts payable and the like, for a period of two


03238472 v1
                                                4
Case 2:16-cv-12583-RHC-DRG ECF No. 42 filed 06/04/20       PageID.246       Page 5 of 5




years from the date hereof. This order does not apply to property exempt by law

from application to the satisfaction of the judgment.


DATED: June 4, 2020                    s/Robert H. Cleland
                                       ROBERT H. CLELAND
                                       United States District Court Judge




03238472 v1
                                          5
